 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICKY L. WILLIAMS,                                  Case No.: 19CV468 LAB (BGS)
12                                      Plaintiff,
                                                         ORDER DENYING MOTION FOR
13   v.                                                  APPOINTMENT OF COUNSEL
14   RUCKER, Correctional Officer, et al.,
                                                         [ECF 19]
15                                  Defendants.
16
17         Plaintiff has filed a Motion for Appointment of Counsel. (ECF 19.) Plaintiff seeks
18   appointment of counsel for the following reasons: (1) cannot afford to hire a lawyer; (2)
19   his incarceration will limit his ability to litigate this case that he believes will involve
20   substantial investigation and discovery; (3) the issues in the case are complex for someone,
21   like Plaintiff, that has not previously litigated a case; (4) trial will involve conflicting
22   testimony, and (5) Plaintiff has been unable to obtain counsel despite contacting a civil
23   rights attorney. (Id.)
24         “[T]here is no constitutional right to appointed counsel for § 1983 claims.”
25   Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981); see also Palmer v. Valdez,
26   560 F.3d 965, 970 (9th Cir. 2009) (“Generally, a person has no right to counsel in civil
27   actions”) and Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (“There is no
28   constitutional right to appointed counsel in a § 1983 action”) withdrawn only as to notice

                                                     1
                                                                                19CV468 LAB (BGS)
 1   by Rand v. Rowland, 113 F.3d 952, 954 n. 1 (9th Cir. 1998) (en banc). “However, a court
 2   may, under ‘exceptional circumstances,’ appoint counsel for indigent civil litigants
 3   pursuant to 28 U.S.C. § 1915(e)(1).” Palmer, 560 F.3d at 960 (citing Agyeman v. Corrs.
 4   Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004)). “When determining whether
 5   ‘exceptional circumstances’ exist, a court must consider ‘the likelihood of success on the
 6   merits as well as the ability of the petitioner to articulate his claims pro se in light of the
 7   complexity of the legal issues involved.” Id. (quoting Weygandt v. Look, 718 F.2d 952,
 8   954 (9th Cir. 1983)). “Neither of these considerations is dispositive and instead must be
 9   viewed together.” Id. (citing Wilbron v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.
10   1986)).
11         Plaintiff has not shown exceptional circumstances warranting appointment of
12   counsel. Plaintiff has demonstrated his ability to articulate his claims and this case is not
13   particularly complex. Plaintiff’s Complaint described the factual basis for his claims
14   sufficiently to survive the sua sponte screening required by 28 U.S.C. §§1915(e)(2) and
15   1915A(b). (See ECF 6 at 3-6.) Additionally, there is nothing particularly complex about
16   this case or unique about the the limitations Plaintiff faces based on his incarceration that
17   would warrant appointment of counsel at this stage of the proceedings. See Wilbron, 789
18   F.2d at 1331 (noting that, “[i]f all that was required to establish successfully the complexity
19   of the relevant issues was a demonstration of the need for development of further facts,
20   practically all cases would involve complex legal issues.”). Plaintiff’s likelihood of
21   success on the merits also does not warrant appointment of counsel at this time. Although
22   Plaintiff’s Complaint has survived screening based on the facts alleged, those allegations
23   present only one view of the case and it is not at all clear Plaintiff’s claims could survive
24   summary judgement.        See Garcia v. Smith, No. 10-cv-1187 AJB (RBB), 2012 WL
25   2499003, at *3 (S.D. Cal. June 27, 2012) (denying appointment of counsel when it was too
26   early to determine whether any of plaintiff’s claims would survive a motion for summary
27   judgment)
28

                                                     2
                                                                                    19CV468 LAB (BGS)
 1         Viewing the two factors together, Plaintiff has not established exceptional
 2   circumstances justify the appointment of counsel. Accordingly, Plaintiff’s motion for
 3   appointment of counsel is DENIED.
 4         IT IS SO ORDERED.
 5
 6
 7
     Dated: September 17, 2019

                                             i!.::?:!t:::I
                                             United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                          19CV468 LAB (BGS)
